NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LAWSON FINANCIAL CORPORATION,      )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-2147
                                   )
THE ADVENTURE GROUP                )
REVOCABLE LIVING TRUST,            )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 14, 2019.

Appeal from the Circuit Court for
Hillsborough County; Steven Scott
Stephens, Judge.

Alan J. Perlman and Vijay G. Brijbasi of
Dickinson Wright PLLC, Fort Lauderdale,
for Appellant.

Eric E. Ludin of Tucker & Ludin, P.A., St.
Petersburg, for Appellee.



PER CURIAM.


             Affirmed.


SILBERMAN, SALARIO, and BADALAMENTI, JJ., Concur.